DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Rebuttal Arguments
2.	The amendments to the claims filed on December 17, 2021 have been fully considered.  The amendments are sufficient to overcome the 35 USC 112 rejection and claim objection.
3.	The amendments to the claims have necessitated a new ground of rejection.  See below, Section 5.
4.	The rebuttal arguments filed on December 17, 2021 have been fully considered.  The 35 USC 103 rejection over WO 2013076245 is withdrawn for claims 39 and 51, and maintained for claims 38, 40-42, 44-50 and 61.  Below are responses to Applicant’s remarks.
	The claims were previously rejected as being unpatentable over WO 2013076245.  The reference teaches ex vivo treatment of organ or tissue with SSRIs which include fluvoxamine for preparation of the organ prior to transplant.  Fluvoxamine is named in the reference as one of six agents which are preferred embodiments of SSRIs.  Specific organs are named and they are kidney, heart, liver, lung, pancreas, intestine or thymus and tissue named include cornea.  The reference also discloses a specific embodiment which uses fluoxetine for preparation for bone marrow transplant.
	It was set forth that the difference between the specific embodiment disclosed in the prior art and the claimed invention is that the prior art generically discloses the 

as an example uses fluoxetine.  It was determined that the skilled artisan has the teaching and suggestion in the reference to practice additional methods using the other six named SSRIs, or organs or tissue that are different from bone marrow. The motivation is to practice the invention more broadly than the specific example disclosed. The skilled artisan has a reasonable expectation of success in practicing the claimed method using fluvoxamine, as it has the same utility as the example disclosed and it is a preferred embodiment that is named.  Moreover, the agent may have additional advantageous properties for the pharmacological use.  For these reasons, it was determined that the instant claims are prima facie obvious over the prior art.
	Applicants argue that the reference does not teach ex vivo treatment of organ or tissue with SSRI’s.  Applicants state that ex vivo treatment would mean that the organ or tissue had been removed from a (living) subject and after treatment was transplanted into a(nother) living subject.  Applicants support this statement with the following:
Lymphocytes were treated in vitro in example 1 and never introduced into a living subject.
The only transplantation experiment described is in Example 3A where bone marrow cells were transplanted into mice treated with fluoxetine after the transplantation; the experimental setup does not allow one to draw a conclusion on the effect of ex vivo SSRI treatment
The example above is silent on whether or how long the isolated bone marrow cells were stored, but even with the knowledge of the circumstance of the storage, the skilled person would not have been able 
Claim 10 describes a method of administering a therapeutically effective amount of an SSRI to a subject, which is in vivo; other parts of the disclosure suggest (as interpreted by Applicants) that the SSRI should be administered to a patient which means in vivo
A method for reducing or delaying cellular damage that occurs during ex vivo storage of an organ or tissue would not have been obvious or expected from a method for mitigating an undesirable reaction in the recipient
Applicant’s arguments have been considered, however, they are not found to be persuasive.  The entirety of the disclosure of the reference teaches the claimed method steps of (i) contacting the whole or partial organ or tissue ex vivo with a composition comprising S1R agonist and (ii) maintaining the transplantable whole or partial organ or tissue ex vivo in said composition before transplantation.  Reference is made to the following which describes ex vivo:
On page 5, the reference describes the use of SSRI for preventing, treating, reducing rejection; preparation of transplants for use in transplantation; and contacting transplant with SSRI
On page 6, the reference describes that donor cells are obtained, contacted with SSRI, and harvested 48 hours after contacting 
On page 18, reference states that SSRIs are used for the preparation of donor cells for use in transplant into a subject
On page 32, the reference describes bone marrow that is isolated (ie. removed) from a living subject (ie. mice) and treated with SSRI
On page 34, the reference states that the above is then transplanted into mice which delays the onset of transplant rejection.
Applicant’s argument regarding the administration of SSRI’s to a subject is noted.  However, the reference describes both the preparation of a transplant as noted above, as well as administration of a composition containing SSRI’s to a subject.  Regarding Example 3, it is disclosed that cell suspensions are prepared from the spleens of mice.  These cells are contacted with SSRI, ex vivo.  The purpose of the experiment is to determine whether SSRIs can be of therapeutic benefit for the treatment of organ rejection.  It is noted that this disclosure meets the claimed limitations of steps (i) and (ii).
For the reasons provided above, it is maintained that the rejection is proper.  The 35 USC 103 rejection over WO 2013076245 is maintained and made FINAL. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 38-42, 48-51 and 61 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
	Applicants have amended the claims to recite that R3 together with -X-Y-C2 alkyl moiety which it is attached to, may form various cyclic structures.  Previously, R3 and R6 together with -X-Y-C2 alkyl moiety which it is attached to, may form various cyclic structures.  The original disclosure recited the embodiments previously claimed, prior to amendment.  The amendment results in a genus that is broader because the point of attachment of R3 to form a cyclic structure is now anywhere on the -X-Y-C2 alkyl moiety which it is attached to.  Previously, the compounds claimed had R3 and R6 forming a cyclic structure, so R3 was necessarily attached only to the R6 portion and not the entire -X-Y-C2 alkyl moiety which it is attached to.  For this reason, the amendment adds new matter to the claims which were not described in the original specification or claims.  Appropriate correction is requested.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.